Case: 21-104    Document: 14      Page: 1    Filed: 12/23/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   In re: MICRON TECHNOLOGY, INC., MICRON
   SEMICONDUCTOR PRODUCTS, INC., MICRON
            TECHNOLOGY TEXAS, LLC,
                     Petitioners
               ______________________

                         2021-104
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00178-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

   Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
O’MALLEY, Circuit Judge.
                         ORDER
    Godo Kaisha IP Bridge I (“IP Bridge”) has sued Micron
Technology, Inc. et al. (collectively, “Micron”) for patent in-
fringement. IP Bridge has been represented from the out-
set by Quinn Emanuel Urquhart & Sullivan LLP
(“Quinn”). Micron moved to disqualify Quinn from further
representation, arguing that Quinn had previously repre-
sented Micron in a substantially related matter. On July
31, 2020, the district court denied the motion, but it has not
Case: 21-104    Document: 14      Page: 2    Filed: 12/23/2020




2                             IN RE: MICRON TECHNOLOGY, INC.




issued written findings of fact and conclusions of law. Mi-
cron now petitions for a writ of mandamus seeking to dis-
qualify Quinn or, alternatively, to direct the district court
to issue a written decision on the motion.
     Issuance of a writ of mandamus is a “drastic” remedy,
“reserved for really extraordinary causes.” Ex parte Fahey,
332 U.S. 258, 259–60 (1947). A party seeking a writ bears
the heavy burden of demonstrating that it has no “ade-
quate alternative” means to obtain the desired relief, Mal-
lard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S.
296, 309 (1989), and that the right to issuance of the writ
is “clear and indisputable,” Will v. Calvert Fire Ins., 437
U.S. 655, 666 (1978) (internal quotation marks omitted).
Even when those two requirements are met, the court must
still be satisfied that the issuance of the writ is appropriate
under the circumstances. Cheney v. U.S. Dist. Court for the
Dist. of Columbia, 542 U.S. 367, 381 (2004).
    We cannot say that Micron has shown a clear and in-
disputable right to disqualification on the record pre-
sented. Nor can we say that Micron has shown that it lacks
an adequate alternative remedy by way of a post-judgment
appeal or that it will be irreparably harmed if immediate
review were not permitted. See Firestone Tire & Rubber
Co. v. Risjord, 449 U.S. 368, 377 (1981) (“An order refusing
to disqualify counsel plainly falls within the large class of
orders that are indeed reviewable on appeal after final
judgment.”); see also In re Solex Robotics, Inc., 56 F. App’x
490 (Fed. Cir. 2003) (denying mandamus). Thus, without
prejudicing its right to raise the issue after final judg-
ment—at which point we presume we will have more de-
tailed findings from the district court in support of its
ruling—we deny Micron’s petition for mandamus relief.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for a writ of mandamus is denied.
Case: 21-104   Document: 14      Page: 3   Filed: 12/23/2020




IN RE: MICRON TECHNOLOGY, INC.                                 3



                                 FOR THE COURT

      December 23, 2020          /s/ Peter R. Marksteiner
           Date                  Peter R. Marksteiner
                                 Clerk of Court

s35